Citation Nr: 1136366	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-24 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1996 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina - which, in relevant part, granted the Veteran's claim for service connection for migraine headaches and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from September 28, 2004, the day following her discharge from service.  She appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals her initial rating, VA must consider whether she is entitled to a "staged" rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  Jurisdiction over her claim was subsequently transferred to the RO in St. Petersburg, Florida, and that office certified the appeal to the Board.

In August 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  This additional development especially included having the Veteran reexamined to reassess the severity of her migraines.  A letter accordingly was sent to her on remand indicating this examination had been scheduled for October 6, 2010, but she failed to report for it.  Consequently, the Board must decide her claim based on the evidence already on file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).



FINDING OF FACT

The Veteran has prostrating migraines occurring on average once a month over the last several months.  But the competent and credible evidence of record does not show these headaches are very frequent, completely prostrating, and prolonged causing severe economic inadaptability.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 percent, though no greater, for the migraines.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.124a, Diagnostic Code 8199-8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2004, prior to initially adjudicating her claim in February 2005, so in the preferred sequence.  The letter informed her of the evidence required to substantiate her claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  So she received all required VCAA notice before initially adjudicating her claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that her claim arose in the context of her trying to establish her underlying entitlement to service connection - since granted.  She is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC in July 2006 and SSOCs more recently in May 2008 and July 2011 discussing the downstream disability rating element of her claim, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, she, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  She submitted personal statements in support of her claim.  The RO/AMC obtained her VA outpatient treatment records and arranged for VA compensation examinations in November 2004 and August 2008 to assess and then reassess the severity of her migraines.  The Board also remanded this claim in August 2010 to have her reexamined to again reassess the severity of her migraines.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  But she failed to report for the examination that subsequently was scheduled for October 6, 2010, in turn according to Turk and 38 C.F.R. § 3.655(b) requiring a decision on her claim based on the existing evidence in the file since she has not shown the required good cause for her failure to report for that evaluation or asked to reschedule it.  So there was compliance with this remand directive in terms of trying to have this examination performed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to an Initial Compensable Rating 
for the Migraine Headaches

As the Board previously explained when remanding this claim in August 2010, the Veteran's migraines have been rated as noncompensably (0-percent) disabling under DC 8199-8100 effectively since September 28, 2004, the day after her military service ended when she returned to life as a civilian.

Since the Veteran's claim arises from her disagreement with the initial rating assigned following the granting of service connection, the Board finds that some additional discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court also since has extended this practice even to cases that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 8100 provides that a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The rating criteria do not define "prostrating", nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

With these definitions and requirements in mind, the Veteran's migraines warrant a higher initial rating of 30 percent under DC 8100.  

During both her November 2004 and August 2008 VA examinations, the Veteran reported that she has very painful migraine headaches at least three times a month, and that she needs bed rest for several hours until they resolve.

Quite unfortunately, the reports of those prior November 2004 and August 2008 VA examinations did not provide all of the critical findings regarding whether her headaches had been so severe as to cause prostration, let alone any specific finding on the frequency of these alleged prostrating attacks from her migraines.  The November 2004 VA examiner did affirm, however, the Veteran's assertions regarding the frequency of her headaches in diagnosing "migraine headaches, affecting the Veteran approximately 36-48 days in a 12-month period."  Indeed, nowhere in this examination report is there any refutation of these lay assertions, therefore suggesting this examiner accepted this reported history as credible.  So this medical diagnosis and opinion provide highly probative evidence supporting the notion that she has migraine headaches with characteristic prostrating attacks occurring on average once a month, if not even more often, over the last several months.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

In increased-rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim he or she should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment (emphasis added)); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").


Also, the more recent August 2008 VA examiner only indicated there were no objective findings confirming the Veteran's reported history, which is not fatally detrimental to her claim since these findings talked about are within the realm of her lay experience.  So this examiner did not necessarily refute the Veteran's lay testimony regarding the history of her migraines, including in terms of their relative frequency and severity, just noted instead that he could not himself confirm this based on his personal evaluation of her.  Indeed, the Board finds her consistent allegations of frequent prostrating migraines to be both competent and credible since uncontradicted, even by medical findings of record, and, thus, probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board cannot determine lay evidence lacks credibility merely based on the absence of any contemporaneous medical evidence such as actual treatment records).  See, too, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating medical evidence is not always or categorically required to support a claim, and that the type and amount of evidence required - medical versus lay - is dependent on the type of condition at issue).

The Veteran's lay testimony is both competent and credible to establish she has experienced migraines with characteristic prostrating attacks occurring at least on an average once a month over the last several months, if not even more often.  So she is entitled to at least a 30 percent rating for her headaches under DC 8100.

But there is insufficient evidence to conclude her migraines also have resulted in severe economic inadaptability, which is an additional requirement for an even higher 50 percent rating under DC 8100.  There is no confirmation that her headaches are of such intensity or severity as to impact her earning potential, as contemplated by this even higher rating.  Rather, during her last examination in August 2008, she admitted that she did not miss any work because of the headaches, so even she does not appear to contend that her headaches result in severe economic inadaptability.  Also, importantly, none of the VA C&P examiners made a finding of "severe economic inadaptability" or gave any indication or suggestion of this level of impairment on account of the headaches.

The overall disability picture, then, is not commensurate with the even greater 50 percent rating under DC 8100.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (indicating the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are only used as a guide to help differentiate between the different evaluation levels); 38 C.F.R. § 4.1.

So, resolving all reasonable doubt in her favor, the Board finds that the evidence supports assigning a higher 30 percent initial rating for the Veteran's migraines, but no greater rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  And she is entitled to this higher rating since September 28, 2004, the effective date of the grant of service connection.  Because, however, her migraines have never been more than 30-percent disabling at any time since, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 2008 WL 1815618 (Ct. Vet. App. April 23, 2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id. at *3.  If not, the second step is to determine whether the exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at *3-4.

The Board finds no evidence that the Veteran's migraines have markedly interfered with her ability to work, meaning above and beyond that contemplated by her now higher 30 percent rating for these headaches.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The frequency and duration of her headaches are factors or considerations in determining the schedular rating she receives under DC 8100, so merely experiencing recurring headaches is insufficient reason to conclude her disability is not contemplated by the rating schedule.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  Her evaluation and treatment for this disability has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 30 percent initial rating is granted for the migraine headaches, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


